 



Exhibit 10.2

 

Execution Version

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this "Security Agreement") is entered
into as of November 30, 2017 by and among each of the undersigned, and any
additional entities which become parties to this Security Agreement by executing
a Security Agreement Supplement hereto in substantially the form of Annex I
hereto (collectively, each a "Grantor", and collectively, the "Grantors"), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
"Administrative Agent") for the lenders party to the Credit Agreement referred
to below.

 

PRELIMINARY STATEMENT

 

Fiesta Restaurant Group, Inc. (the "Borrower"), each other Grantor as a Loan
Guarantor, the other Loan Parties and the Lenders are entering into a Credit
Agreement dated as of November 30, 2017 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement").
The Borrower and each other Grantor is entering into this Security Agreement in
order to induce the Lenders to enter into and extend credit to the Borrower
under the Credit Agreement and to secure the Secured Obligations that the
Grantors have agreed to guarantee pursuant to Article X of the Credit Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1.             Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

1.2.             Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement or the Credit Agreement are used
herein as defined in the UCC.

 

1.3.             Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the first paragraph
hereof and in the Preliminary Statement, the following terms shall have the
following meanings:

 

"Accounts" shall have the meaning set forth in Article 9 of the UCC.

 

"Account Debtor" means any Person obligated on an Account.

 

"Applicable IP Office" means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or, solely
in the case of Section 4.7, outside the United States.

 

"Article" means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 



SECURITY AGREEMENT – Page 1

 

 

"CFC" means a Subsidiary that is a "controlled foreign corporation" under
Section 957 of the Code.

 

"Chattel Paper" shall have the meaning set forth in Article 9 of the UCC.

 

"Closing Date" means the date of the Credit Agreement.

 

"Collateral" shall have the meaning set forth in Article II.

 

"Collateral Access Agreement" means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.

 

"Collateral Report" means any certificate, report or other document delivered by
any Grantor to the Administrative Agent or any Lender with respect to the
Collateral pursuant to any Loan Document.

 

"Commercial Tort Claims" means the commercial tort claims as defined in
Article 9 of the UCC, including each commercial tort claim specifically
described on Exhibit I.

 

"Commodity Account Control Agreement" means an agreement, in form and substance
satisfactory to the Administrative Agent, among a Grantor, a commodity
intermediary holding such Grantor's assets in a Commodity Account, including
funds, and commodity contracts, and the Administrative Agent with respect to
collection and control of all commodity contracts, other property and balances
held in or credited to a Commodity Account maintained by such Grantor with such
commodity intermediary.

 

"Commodity Accounts" shall have the meaning set forth in Article 9 of the UCC.

 

"Confirmatory Grant" shall have the meaning set forth in Section 3.10(e).

 

"Control" shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

"Copyrights" means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask works, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

"Deposit Account Control Agreement" means an agreement, in form and substance
satisfactory to the Administrative Agent, among a Grantor, a banking institution
holding such Grantor’s funds in a Deposit Account or pursuant to other
arrangement, and the Administrative Agent with respect to collection and control
of all deposits and balances held in or credited to a Deposit Account or other
arrangements maintained by such Grantor with such banking institution.

 

"Deposit Accounts" shall have the meaning set forth in Article 9 of the UCC.

 



SECURITY AGREEMENT – Page 2

 

 

"Documents" shall have the meaning set forth in Article 9 of the UCC.

 

"Equipment" shall have the meaning set forth in Article 9 of the UCC.

 

"Event of Default" means an event described in Section 5.1.

 

"Excluded Assets" means

 

(a)                any rights or interest in any lease, contract, license or
license agreement covering personal property or Real Property of any Grantor, so
long as under the terms of such lease, contract, license or license agreement,
or Requirement of Law specified in clause (b) of the definition thereof with
respect thereto, for so long as such Requirement of Law specified in clause (b)
of the definition thereof is applicable, the grant of a security interest or
Lien therein to the Administrative Agent is prohibited (or would render such
lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided that, (i) this exclusion shall in no
way be construed to apply if any such prohibition is unenforceable under the UCC
or any other Requirement of Law specified in clause (b) of the definition
thereof (including any Debtor Relief Law) or so as to limit, impair or otherwise
affect the unconditional continuing security interests in and Liens for the
benefit of the Secured Parties upon any rights or interests in or to monies due
or to become due under any such lease, contract, license or license agreement
(including any receivables);

 

(b)                assets owned by any Grantor on the date hereof or hereafter
acquired and any proceeds thereof that are subject to a Lien securing any
purchase money Indebtedness or Capital Lease Obligations permitted to be
incurred pursuant to the provisions of the Credit Agreement to the extent and
for so long as the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money Indebtedness or Capital
Lease Obligation) validly prohibits the creation of any other Lien on such
assets and proceeds (other than to the extent that such prohibition would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction and
other than to the extent all necessary consents to creation, attachment and
perfection of the Administrative Agent's Liens thereon have been obtained);

 

(c)                voting Equity Interests in excess of 66% of the total voting
Equity Interests in any Subsidiary of the Borrower that is also (i) a CFC, (ii)
a Domestic Subsidiary whose immediate parent is a CFC or (iii) any Subsidiary
where all or substantially all of the assets of that Subsidiary (directly or
through Subsidiaries) consists of Equity Interests of one or more Foreign
Subsidiaries that are CFCs; provided, that the foregoing exclusions shall, with
respect to any Foreign Subsidiary (or Domestic Subsidiary of a CFC) that is a
CFC at the time of grant of such pledge or hypothecation, automatically cease to
apply at any time such Foreign Subsidiary is not a CFC;

 

(d)                any application for registration of a trademark filed in the
United States Patent and Trademark Office on an intent to use basis to the
extent that the grant of a security interest in any such trademark application
would adversely affect the validity or enforceability or result in cancellation
or voiding of such trademark application, provided, however, that such trademark
applications shall no longer be considered Excluded Assets upon the filing of a
Statement of Use or an Amendment to Allege Use has been filed and accepted in
the United States Patent and Trademark Office;

 



SECURITY AGREEMENT – Page 3

 

 

(e)                any fee owned real property and any leasehold rights and
interests in real property (other than interests resulting from Collateral
Access Agreements);

 

provided, that the term "Excluded Assets" shall not include any proceeds and
products of Excluded Assets; it being understood that unless the proceeds and
products of Excluded Assets fall within one of the specific categories of
Excluded Assets listed above, such proceeds and products are specifically
included in the definition of "Collateral"; further provided, that the term
"Excluded Assets" shall not include any assets or properties of the Borrower or
any of its Subsidiaries if such assets or properties or any subset of such (but
only to the extent of such subset) no longer satisfy the criteria set forth in
clauses (a) through (e) above.

 

"Exhibit" refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

"Exhibit Effective Date" means, with respect to any Exhibit, the effective date
of such Exhibit or any restatement of such Exhibit, which effective date shall
be the date of delivery of such Exhibit or restatement (which date of delivery
shall be deemed the date stated on such Exhibit or restatement).

 

"Exhibit Restatement" means a Security Agreement Exhibit Restatement in
substantially the form of Annex II.

 

"Farm Products" shall have the meaning set forth in Article 9 of the UCC.

 

"Financial Asset" shall have the meaning set forth in Article 8 of the UCC.

 

"Fixtures" shall have the meaning set forth in Article 9 of the UCC.

 

"General Intangibles" shall have the meaning set forth in Article 9 of the UCC.

 

"Goods" shall have the meaning set forth in Article 9 of the UCC.

 

"Industrial Designs" means all right, title and interest (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
registered industrial designs and industrial design applications.

 

"Instruments" shall have the meaning set forth in Article 9 of the UCC and shall
include any and all rights to receive any payment under any Swap Agreement.

 

"Intellectual Property" means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Industrial Designs, Software, Trademarks, Internet Domain Names, Trade
Secrets and IP Licenses.

 

"Internet Domain Name" means all right, title and interest (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

"Inventory" shall have the meaning set forth in Article 9 of the UCC.

 

"Investment Property" shall have the meaning set forth in Article 9 of the UCC.

 

"IP Ancillary Rights" means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property
throughout the world, including all rights to sue or recover at law or in equity
for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right throughout the world.

 



SECURITY AGREEMENT – Page 4

 

 

"IP License" means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

"Lenders" means the lenders party to the Credit Agreement and their successors
and assigns.

 

"Letter-of-Credit Rights" shall have the meaning set forth in Article 9 of the
UCC.

 

"Liabilities" mean all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

"Licenses" means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

"Material Intellectual Property" means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of such Grantor’s business.

 

"Patents" mean all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

"Pledged Collateral" means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

 

"Real Property" means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Grantor pursuant to any contract
of sale, lease or other conveyance of any legal interest in any real property to
any Grantor.

 

"Receivables" means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

"Section" means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

"Secured Parties" shall have the meaning set forth in the Credit Agreement.

 



SECURITY AGREEMENT – Page 5

 

 

"Securities Account Control Agreement" means an agreement, in form and substance
satisfactory to the Administrative Agent, among a Grantor, a securities
intermediary, and the Administrative Agent with respect to collection and
control of Securities, Investment Property, and other property held in or
credited to a Securities Account maintained by such Grantor with such securities
institution.

 

"Securities Accounts" shall have the meaning set forth in Article 8 of the UCC.

 

"Security" shall have the meaning set forth in Article 8 of the UCC.

 

"Software" means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

"Security Agreement Supplement" shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.

 

"Stock Rights" means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

"Supporting Obligations" shall have the meaning set forth in Article 9 of the
UCC.

 

"Trade Secrets" mean all right, title and interest (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to proprietary,
confidential and/or non-public information, however documented, including but
not limited to confidential ideas, know-how, concepts, methods, processes,
formulae, reports, data, customer lists, mailing lists, business plans and all
other trade secrets.

 

"Trademarks" mean all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

"UCC" means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II
GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets (including all of its interests as a lessee), whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, such Grantor, and regardless
of where located (all of which will be collectively referred to as the
"Collateral"), including:

 



SECURITY AGREEMENT – Page 6

 

 

(i)all Accounts;

 

(ii)all Chattel Paper;

 

(iii)all Commercial Tort Claims;

 

(iv)all Commodity Accounts;

 

(v)all Copyrights, Patents, Trademarks and Licenses;

 

(vi)all Deposit Accounts;

 

(vii)all Documents;

 

(viii)all Equipment;

 

(ix)all Farm Products;

 

(x)all Financial Assets;

 

(xi)all Fixtures;

 

(xii)all General Intangibles;

 

(xiii)all Goods;

 

(xiv)all Instruments;

 

(xv)all Inventory;

 

(xvi)all Investment Property;

 

(xvii)all cash or cash equivalents;

 

(xviii)all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(xix)all Securities and Securities Accounts;

 

(xx)all insurance policies; and

 

(xxi)all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing

 

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding anything herein to the contrary, in no event shall
the Collateral include, and no Grantor shall be deemed to have granted a
security interest in the Excluded Assets.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Secured
Parties that:

 



SECURITY AGREEMENT – Page 7

 

 

3.1.             Title, Authorization, Validity, Enforceability, Perfection and
Priority. Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by proper corporate, limited liability company,
partnership or other applicable proceedings of such Grantor, and this Security
Agreement constitutes a legal valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. When (a) certificates evidencing
all authorized, issued and outstanding shares of capital stock and other Equity
Interests that are a Security and are included in Collateral are delivered to
the Administrative Agent and (b) financing statements have been filed,
registered or recorded (as applicable) in the appropriate offices against such
Grantor in the locations listed on Exhibit H, then the Administrative Agent will
have a fully perfected first priority security interest in that Collateral of
such Grantor in which a security interest may be perfected by possession and
filing, subject only to Liens permitted under Section 4.1(e).

 

3.2.             Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

 

3.3.             Principal Location. As of each Exhibit Effective Date, such
Grantor’s mailing address, which shall be its address for notices and other
communications provided for herein and the location of its place of business (if
it has only one) or its chief executive office (if it has more than one place of
business), are disclosed in Exhibit A; as of each Exhibit Effective Date, such
Grantor has no other places of business or maintains any operations or business
at any other location except those set forth in Exhibit A. As of each Exhibit
Effective Date, all records related to such Grantor's business and operations,
including all Collateral, are located at the address described in Exhibit A.

 

3.4.             Collateral Locations. As of each Exhibit Effective Date, all of
such Grantor’s locations where Collateral is located are listed on Exhibit A. As
of each Exhibit Effective Date, all of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VI(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VI(c) of Exhibit A.

 

3.5.             Deposit Accounts; Securities Accounts; and Commodity Accounts.
As of each Exhibit Effective Date, all of such Grantor’s Deposit Accounts,
Securities Accounts and Commodity Accounts are listed on Exhibit B. When the
Administrative Agent obtains control of such Deposit Accounts, Securities
Accounts and Commodities Accounts and the financial institution, securities
intermediary or commodity intermediary, as applicable, at which each such
Deposit Account, Securities Account or Commodity Account, as applicable, is
maintained acknowledges such control, the Administrative Agent will have a fully
perfected first priority security interest in such Deposit Account, Securities
Account or Commodity Account, as applicable, and all property credited to such
Deposit Account, Securities Account or Commodity Account, as applicable. For the
avoidance of doubt, Deposit Account Control Agreements, Securities Account
Control Agreements and Commodity Account Control Agreements shall not be
required with respect to any of the Loan Parties’ Deposit Accounts, Securities
Accounts and Commodity Accounts.

 



SECURITY AGREEMENT – Page 8

 

 

3.6.             Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. As of each Exhibit Effective Date, such Grantor has not, during
the past five years, been organized as a type of entity other than as set forth
on Exhibit A, been organized under the laws of any jurisdiction other than as
set forth on Exhibit A, been known by or used any other corporate or fictitious
name, or been a party to any (a) merger or consolidation, (b) acquisition, or
acquired any property except in the ordinary course of business or (c) asset
securitization or similar transaction.

 

3.7.             Letter-of-Credit Rights and Chattel Paper. As of each Exhibit
Effective Date, Exhibit C lists all Letter-of-Credit Rights and Chattel Paper of
such Grantor. All action by such Grantor necessary or desirable to protect and
to perfect the Administrative Agent’s Lien on each item listed on Exhibit C
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected first priority security interest in the
Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

 

3.8.             Accounts and Chattel Paper.

 

(a)                The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

 

(b)                With respect to its Accounts, (i)  all Accounts represent
bona fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of such Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and such Grantor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by such Grantor in the ordinary
course of its business for prompt payment and disclosed to the Administrative
Agent; (iii) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements with respect
thereto; (iv) such Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor which might result in
any material adverse change in such Account Debtor’s financial condition; and
(v) such Grantor has no knowledge that any Account Debtor has become insolvent
or is generally unable to pay its debts as they become due.

 

(c)                In addition, with respect to all of its Accounts, (i) the
amounts shown on all invoices and statements with respect thereto are actually
and absolutely owing to such Grantor as indicated thereon and are not in any way
contingent, and (ii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.

 



SECURITY AGREEMENT – Page 9

 

 

3.9.             Inventory. With respect to any of its Inventory (other than
food and other Inventory that is perishable in the ordinary course of business)
(a) as of each Exhibit Effective Date, such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the security interest granted to the
Administrative Agent hereunder, for the benefit of the Administrative Agent and
Secured Parties, and Permitted Liens, (d) such Inventory is of good and
merchantable quality, free from any defects, (e) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition, (f) such Inventory has been produced
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder, and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Administrative
Agent following an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.

 

3.10.          Intellectual Property.

 

(a)                As of each Exhibit Effective Date, Exhibit D contains a
complete and accurate listing of the following Intellectual Property such
Grantor owns, licenses or otherwise has the right to use: (i) Intellectual
Property that is registered or subject to applications for registration,
(ii) Internet Domain Names and (iii) Material Intellectual Property and material
Software, separately identifying that owned and licensed to such Grantor and
including for each of the foregoing items (1) the owner, (2) the title, (3) the
jurisdiction in which such item has been registered or otherwise arises or in
which an application for registration has been filed, (4) as applicable, the
registration or application number and registration or application date and
(5) any IP Licenses or other rights (including franchises) granted by such
Grantor with respect thereto. Such Grantor owns directly or is entitled to use,
by license or otherwise, all Material Intellectual Property necessary for the
conduct of such Grantor’s business as currently conducted. All of the U.S.
registrations, applications for registration or applications for issuance of the
Material Intellectual Property are in good standing and are recorded or in the
process of being recorded in the name of such Grantor.

 

(b)                On the Effective Date, all Material Intellectual Property
owned by such Grantor is valid, in full force and effect, subsisting, unexpired
and enforceable, and no Material Intellectual Property has been abandoned. None
of the following shall limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property: (i) the consummation of the transactions contemplated by any Loan
Documents or (ii) any holding, decision, judgment or order rendered by any
Governmental Authority. There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Material Intellectual Property of such Grantor.

 

(c)                Such Grantor has taken or caused to be taken steps so that
none of its Material Intellectual Property, the value of which to such Grantor
is contingent upon maintenance of the confidentiality thereof, has been
disclosed by such Grantor to any Person other than employees, contractors,
customers, representatives and agents of such Grantor who are parties to
customary confidentiality and nondisclosure agreements with such Grantor. Each
employee and contractor of such Grantor involved in development or creation of
any Material Intellectual Property has assigned any and all inventions and ideas
of such Person in and to such Material Intellectual Property to such Grantor.

 



SECURITY AGREEMENT – Page 10

 

 

(d)                No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or exist to which
such Grantor is bound that adversely affect its rights to own or use any
Material Intellectual Property except as could not be reasonably expected to
result in a Material Adverse Effect, in each case individually or in the
aggregate.

 

(e)                This Security Agreement is effective to create a valid and
continuing Lien on such Copyrights, IP Licenses, Patents and Trademarks and,
upon filing, registration or recordation with the Applicable IP Office of the
Confirmatory Grant of Security Interest in Copyrights, the Confirmatory Grant of
Security Interest in Patents and the Confirmatory Grant of Security Interest in
Trademarks (each, a "Confirmatory Grant"), and the filing of appropriate
financing statements in the jurisdictions listed in Exhibit H hereto, all action
necessary or desirable to protect and perfect the security interest in, to and
on such Grantor’s Patents, Trademarks, Copyrights, or IP Licenses have been
taken and such perfected security interest is enforceable as such as against any
and all creditors of and purchasers from such Grantor. Such Grantor has no
interest in any Copyright that is necessary in connection with the operation of
such Grantor’s business, except for those Copyrights identified in Exhibit D
attached hereto which have been registered with the United States Copyright
Office.

 

3.11.          Filing Requirements. As of each Exhibit Effective Date, none of
its Equipment is covered by any certificate of title, except for the vehicles
described in Part I of Exhibit E. As of each Exhibit Effective Date, none of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D.

 

3.12.          No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party and (b) in respect to other Liens permitted under
Section 6.02 of the Credit Agreement.

 

3.13.          Pledged Collateral.

 

(a)                As of each Exhibit Effective Date, Exhibit G sets forth a
complete and accurate list of all of the Pledged Collateral owned by such
Grantor. As of each Exhibit Effective Date, such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed on
Exhibit G as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder and Permitted Liens. Such Grantor further represents
and warrants that (i) all Pledged Collateral owned by it constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a Securities Account Control Agreement among such Grantor, the securities
intermediary and the Administrative Agent pursuant to which the Administrative
Agent has Control and (iv) all Pledged Collateral which represents Indebtedness
owed to such Grantor has been duly authorized, authenticated or issued and
delivered by the issuer of such Indebtedness, is the legal, valid and binding
obligation of such issuer and such issuer is not in default thereunder;
provided, however, that it is hereby acknowledged and agreed that no Securities
Account Control Agreement will be required to be executed with respect to any
such Securities Account.

 



SECURITY AGREEMENT – Page 11

 

 

(b)                In addition, (i) none of the Pledged Collateral owned by it
has been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) no options, warrants, calls or commitments of
any character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

(c)                As of each Exhibit Effective Date, except as set forth in
Exhibit G, such Grantor owns 100% of the issued and outstanding Equity Interests
which constitute Pledged Collateral owned by it and none of the Pledged
Collateral which represents Indebtedness owed to such Grantor is subordinated in
right of payment to other Indebtedness or subject to the terms of an indenture.

 

ARTICLE IV
COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:

 

4.1.             General.

 

(a)                Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Administrative Agent with sufficient copies for each of the
Lenders, such reports relating to such Collateral as the Administrative Agent
shall from time to time request.

 

(b)                Authorization to File Financing Statements; Ratification.
Such Grantor hereby authorizes the Administrative Agent to file, and if
requested will deliver to the Administrative Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Administrative Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral owned by
such Grantor, provided, however, that no Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement will
be required to be executed by such Grantor. Any financing statement filed by the
Administrative Agent may be filed in any filing office in any UCC jurisdiction
and may (i) indicate such Grantor’s Collateral (1) as all assets of such Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction, or (2) by any other description which reasonably approximates the
description contained in this Security Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor, and (B) in the case
of a financing statement filed as a fixture filing or indicating such Grantor’s
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Such Grantor also
agrees to furnish any such information described in the foregoing sentence to
the Administrative Agent promptly upon request. Such Grantor also ratifies its
authorization for the Administrative Agent to have filed in any UCC jurisdiction
any initial financing statements or amendments thereto if filed prior to the
date hereof.

 



SECURITY AGREEMENT – Page 12

 

 

(c)                Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may reasonably specify.
Such Grantor also agrees to take any and all actions necessary to defend title
to the Collateral against all Persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder.

 

(d)                Disposition of Collateral. Such Grantor will not sell, lease
or otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.04 of the Credit Agreement.

 

(e)                Liens. Such Grantor will not create, incur, or suffer to
exist any Lien on the Collateral except (i) the security interest created by
this Security Agreement, and (ii) other Liens permitted under Section 6.02 of
the Credit Agreement.

 

(f)                 Other Financing Statements. Such Grantor will not authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except for financing statements
(i) naming the Administrative Agent or any of its Affiliates on behalf of the
Secured Parties as the secured party, and (ii) in respect to other Liens
permitted under Section 6.02 of the Credit Agreement. Such Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of the Administrative Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.

 

(g)                Locations. Such Grantor will not (i) maintain any Collateral
owned by it having a fair market value in excess of $3,000,000 at any location
other than those locations listed on Exhibit A or disclosed to Administrative
Agent pursuant to clause (ii) of this Section, (ii) otherwise change, or add to,
other than in the ordinary course of business and in accordance with past
practices, such locations without giving the Administrative Agent not less than
30 days' prior written notice (or such shorter period as agreed to by the
Administrative Agent), or (iii) change its principal place of business or chief
executive office from the location identified on Exhibit A, other than as
permitted by the Credit Agreement.

 



SECURITY AGREEMENT – Page 13

 

 

(h)                Compliance with Terms. Such Grantor will perform and comply
with all obligations in respect of the Collateral owned by it and all agreements
to which it is a party or by which it is bound relating to such Collateral.

 

4.2.             Receivables.

 

(a)                Certain Agreements on Receivables. Such Grantor will not make
or agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence and
continuation of an Event of Default, such Grantor may reduce the amount of
Accounts arising from the sale of Inventory in accordance with its present
policies and in the ordinary course of business.

 

(b)                Collection of Receivables. Except as otherwise provided in
this Security Agreement, such Grantor will collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by it.

 

(c)                Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent immediately upon its request after the occurrence and
during the continuation of an Event of Default duplicate invoices with respect
to each Account owned by it bearing such language of assignment as the
Administrative Agent shall specify.

 

(d)                Disclosure of Counterclaims on Receivables. If (i) any
material discount, credit or agreement to make a rebate or to otherwise reduce
the amount owing on any Receivable owned by such Grantor exists or (ii) if, to
the knowledge of such Grantor, any material dispute, setoff, claim, counterclaim
or defense exists or has been asserted or threatened with respect to any such
Receivable, such Grantor will promptly disclose such fact to the Administrative
Agent in writing.

 

(e)                Electronic Chattel Paper. Such Grantor shall take all steps
necessary to grant the Administrative Agent Control of all electronic chattel
paper in accordance with the UCC and all "transferable records" as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act. The requirement in the preceding sentence
shall not apply to the extent that such amount, together with all amounts
payable evidenced by Electronic Chattel Paper or any transferable record in
which the Administrative Agent has not been vested control within the meaning of
the statutes described in the immediately preceding sentence, does not exceed
$3,000,000 in the aggregate for all Grantors.

 

4.3.             Inventory and Equipment.

 

(a)                Maintenance of Goods. Such Grantor will do all things
necessary to maintain, preserve, protect and keep its Inventory and the
Equipment in good repair and working and saleable condition, except for damaged
or defective goods arising in the ordinary course of such Grantor’s business and
except for ordinary wear and tear in respect of the Equipment; provided,
however, that this Section 4.3(a) shall not be applicable to food or other
Inventory that perishable in the ordinary course of business.

 

(b)                Perpetual Inventory System. Such Grantor will maintain a
perpetual inventory reporting system at all times.

 

(c)                Equipment. Such Grantor shall not permit any Equipment to
become a fixture with respect to real property or to become an accession with
respect to other personal property with respect to which real or personal
property the Administrative Agent does not have a Lien. Such Grantor will not,
without the Administrative Agent’s prior written consent, alter or remove any
identifying symbol or number on any of such Grantor’s Equipment constituting
Collateral.

 



SECURITY AGREEMENT – Page 14

 

 

(d)                Titled Vehicles. Such Grantor will give the Administrative
Agent notice of its acquisition of any vehicle covered by a certificate of title
and deliver to the Administrative Agent, upon request, the original of any
vehicle title certificate and provide and/or file all other documents or
instruments necessary to have the Lien of the Administrative Agent noted on any
such certificate or with the appropriate state office. Such requirement shall
not apply to the extent the aggregate amount of (a) all motor vehicles (and any
such other Equipment covered by certificates of title or ownership) as to which
any Grantor has not delivered a certificate of title or ownership to the
Administrative Agent, (b) all Commercial Tort Claims in which the Administrative
Agent does not have a perfected security interest and (c) all Letters of Credit
(except to the extent constituting supporting obligations) in which the
Administrative Agent does not have a perfected security, does not exceed
$5,000,000 in the aggregate for all Grantors.

 

4.4.             Delivery of Instruments, Securities, Chattel Paper and
Documents. Such Grantor will (a) deliver to the Administrative Agent immediately
upon execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting or evidencing Collateral owned by it (if
any then exist) having a face value either individually or in the aggregate in
excess of $3,000,000 (other than Equity Interests of a Subsidiary) for all such
Grantors, which shall not bear any legend not acceptable to the Administrative
Agent, together with powers, undated and executed in blank, (b) hold in trust
for the Administrative Agent upon receipt and to the extent that any such
Chattel Paper, Securities and Instruments have a face value either individually
or in the aggregate in excess of $3,000,000 (other than Equity Interests of a
Subsidiary) for all such Grantors immediately thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments constituting
or evidencing Collateral, and cause each issuer of Pledged Collateral to execute
and deliver a confirmation of pledge in form and substance satisfactory to the
Administrative Agent, (c) upon the Administrative Agent’s request, deliver to
the Administrative Agent (and thereafter hold in trust for the Administrative
Agent upon receipt and immediately deliver to the Administrative Agent) any
Document evidencing or constituting Collateral.

 

4.5.             Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a Securities Account Control Agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, giving the Administrative Agent Control; provided, however, that it is
hereby acknowledged and agreed that no Securities Account Control Agreement will
be required to be executed with respect to any such Securities Account.

 



SECURITY AGREEMENT – Page 15

 

 

4.6.          Pledged Collateral.

 

(a)            Changes in Capital Structure of Issuers. Except as permitted
under Section 6.04 of the Credit Agreement, such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any such Pledged Collateral in favor of any
of the foregoing.

 

(b)            Issuance of Additional Securities. Such Grantor will not permit
or suffer the issuer of an Equity Interest constituting Pledged Collateral owned
by it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to such Grantor.

 

(c)            Registration of Pledged Collateral. Upon the occurrence and
during the continuance of an Event of Default, such Grantor will permit any
registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders.

 

(d)            Exercise of Rights in Pledged Collateral.

 

(i)                 Without in any way limiting the foregoing and subject to
clause (ii) below, such Grantor shall have the right to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it for all
purposes not inconsistent with this Security Agreement, the Credit Agreement or
any other Loan Document; provided however, that no vote or other right shall be
exercised or action taken which would have the effect of impairing the rights of
the Administrative Agent in respect of such Pledged Collateral.

 

(ii)               Such Grantor will permit the Administrative Agent or its
nominee at any time after the occurrence and during the continuance of an Event
of Default, without notice, to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Equity Interest or Investment Property constituting Pledged Collateral as if
it were the absolute owner thereof.

 

(iii)             Such Grantor shall be entitled to collect and receive for its
own use all cash dividends and interest paid in respect of the Pledged
Collateral owned by it to the extent not in violation of the Credit Agreement
other than any of the following distributions and payments (collectively
referred to as the "Excluded Payments"): (A) dividends and interest paid or
payable other than in cash in respect of such Pledged Collateral, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of such Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (C) cash paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, such Pledged Collateral; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Security Agreement; and

 



SECURITY AGREEMENT – Page 16

 

 

(iv)              All Excluded Payments and all other distributions in respect
of any of the Pledged Collateral owned by such Grantor, whenever paid or made,
shall be delivered to the Administrative Agent to hold as Pledged Collateral and
shall, if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

(e)                Interests in Limited Liability Companies and Limited
Partnerships. Each Grantor agrees that no ownership interests in a limited
liability company or a limited partnership which are included within the
Collateral owned by such Grantor shall at any time constitute a Security under
Article 8 of the UCC of the applicable jurisdiction.

 

4.7.             Intellectual Property.

 

(a)                After any change to Exhibit D (or the information required to
be disclosed thereon), the applicable Grantor shall provide the Administrative
Agent notification thereof in the next compliance certificate required to be
delivered under the Credit Agreement and the respective Confirmatory Grant as
described in this Section 4.7 and any other documents that Administrative Agent
reasonably requests with respect thereto.

 

(b)                Such Grantor shall (and shall cause all its licensees to)
(i) (1) continue to use each Trademark included in the Material Intellectual
Property owned by it in order to maintain such Trademark in full force and
effect with respect to each class of goods for which such Trademark is currently
used, free from any claim of abandonment for non-use, (2) maintain at least the
same standards of quality of products and services offered under such Trademark
as are currently maintained, (3) use such Trademark with the appropriate notice
of registration and all other notices and legends required by applicable
Requirements of Law and (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless
Administrative Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Security Agreement and (ii) not do any act or omit to
do any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

 

(c)                Such Grantor shall notify the Administrative Agent
immediately if it knows, or has reason to know, that any application or
registration relating to any Patent, Trademark or Copyright that constitutes or
would constitute Material Intellectual Property, or other Material Intellectual
Property owned by it may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any adverse determination or development
regarding the validity or enforceability or Such Grantor’s ownership of,
interest in, right to use, register, own or maintain any Patent, Trademark or
Copyright that is Material Intellectual Property or other Material Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing in any Applicable IP Office). Such
Grantor shall take all actions that are necessary or reasonably requested by the
Administrative Agent to maintain and pursue each application (and to obtain the
relevant registration or recordation) and to maintain each registration and
recordation included in the Material Intellectual Property owned by it.

 



SECURITY AGREEMENT – Page 17

 

 

(d)                Such Grantor shall not knowingly do any act or omit to do any
act to infringe, misappropriate, dilute, violate or otherwise impair the
Intellectual Property of any other Person. In the event that any Material
Intellectual Property of Such Grantor is or has been infringed, misappropriated,
violated, diluted or otherwise impaired by a third party, such Grantor shall
take all actions as it deems appropriate to protect such Material Intellectual
Property, which may include, if necessary, promptly suing for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Administrative Agent shall reasonably deem appropriate under the
circumstances to protect such Material Intellectual Property.

 

(e)                Such Grantor shall execute and deliver to the Administrative
Agent in form and substance reasonably acceptable to the Administrative Agent
and suitable for (i) filing in the Applicable IP Office the respective
Confirmatory Grant in form and substance acceptable to the Administrative Agent
for all Copyrights, Trademarks and Patents of such Grantor.

 

(f)                 Such Grantor shall take all actions commercially reasonably
necessary or reasonably requested by the Administrative Agent to maintain and
pursue each application, to obtain the relevant registration and to maintain the
registration of all Material Intellectual Property owned by it (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.

 

4.8.             Commercial Tort Claims. Such Grantor shall promptly, and in any
event within two Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim acquired by it and, unless the
Administrative Agent otherwise consents, such Grantor shall enter into an
amendment to this Security Agreement, in the form of Exhibit J hereto, granting
to Administrative Agent a first priority security interest in such commercial
tort claim. The requirement in the preceding sentence shall not apply to the
extent that the amount of such Commercial Tort Claim, together with the amount
of (a) all other Commercial Tort Claims held by any Grantor in which the
Administrative Agent does not have a perfected security interest, (b) all
Letters of Credit (except to the extent constituting supporting obligations) in
which the Administrative Agent does not have a perfected security interest and
(c) all motor vehicles (and any such other Equipment covered by certificates of
title or ownership) as to which any Grantor has not delivered a certificate of
title of ownership to the Administrative Agent, does not exceed $5,000,000 in
the aggregate for all Grantors.

 

4.9.             Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit, it shall promptly, and in any event within
two (2) Business Days after becoming a beneficiary, notify the Administrative
Agent thereof and cause the issuer and/or confirmation bank to (i) consent to
the assignment of any Letter-of-Credit Rights to the Administrative Agent and
(ii) agree to direct all payments thereunder to a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with the Credit Agreement,
all in form and substance reasonably satisfactory to the Administrative Agent.
The actions in the proceeding sentence shall not be required to the extent that
the amount of any such Letter of Credit, together with the aggregate amount of
(a) all other Letters of Credit for which the actions described above have not
been taken and (b) all Commercial Tort Claims in which the Administrative Agent
does not have a perfected security interest and (c) all motor vehicles (and any
such other Equipment covered by certificates of title or ownership) as to which
any Grantor has not delivered a certificate of title or ownership to the
Administrative Agent, does not exceed $5,000,000 in the aggregate for all
Grantors.

 

4.10.          Federal, State or Municipal Claims. Such Grantor will promptly
notify the Administrative Agent of any Collateral which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law.

 



SECURITY AGREEMENT – Page 18

 

 

4.11.          No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

 

4.12.          Insurance. (a) In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
"Special Flood Hazard Area", such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a "Special Flood Hazard
Area"). The amount of flood insurance required by this Section shall at a
minimum comply with applicable law, including the Flood Disaster Protection Act
of 1973, as amended.

 

(b)                All insurance policies required hereunder and under
Section 5.10 of the Credit Agreement shall name the Administrative Agent (for
the benefit of the Administrative Agent and the Secured Parties) as an
additional insured or as lender’s loss payee, as applicable, and shall contain
lender loss payable clauses or mortgagee clauses, through endorsements in form
and substance satisfactory to the Administrative Agent, which provide that:
(i) all proceeds thereunder with respect to any Collateral shall be payable to
the Administrative Agent; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and lender loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty (30) days prior written notice
given to the Administrative Agent.

 

(c)                All premiums on any such insurance shall be paid when due by
such Grantor, and copies of the policies delivered to the Administrative Agent.
If such Grantor fails to obtain or maintain any insurance as required by this
Section, the Administrative Agent may obtain such insurance at the Borrower’s
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from a Grantor’s failure to maintain
such insurance or pay any premiums therefor.

 

4.13.          Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent; provided, that, notwithstanding anything
herein to the contrary, the Grantors shall only be required to obtain a
Collateral Access Agreement for the headquarters property located in Dallas,
Texas (or any other property treated as the headquarters of the Borrower.

 

4.14.          Deposit Account Control Agreements; Securities Account Control
Agreements and Commodity Account Control Agreement. Such Grantor will provide to
the Administrative Agent upon the Administrative Agent’s request, (a) a Deposit
Account Control Agreement duly executed on behalf of each financial institution
holding a Deposit Account, (b) a Securities Account Control Agreement duly
executed on behalf of each securities intermediary holding a Securities Account,
Financial Asset or other Investment Property and (c) a Commodity Account Control
Agreement duly executed on behalf of each commodity intermediary holding a
Commodity Account; provided, however, that notwithstanding anything herein to
the contrary, it is hereby acknowledged and agreed that no Deposit Account
Control Agreement, Securities Account Control Agreement or Commodity Account
Control Agreement will be required to be executed.

 



SECURITY AGREEMENT – Page 19

 

 

4.15.          Change of Name or Location; Change of Fiscal Year. Such Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral as set forth in this Security Agreement, (c) change
the type of entity that it is, or (d) change its state of incorporation or
organization, in each case, unless the Administrative Agent shall have received
at least thirty (30) days prior written notice of such change and the
Administrative Agent shall have acknowledged in writing that either (1) such
change will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral, or (2) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favor of the Administrative Agent, on behalf of the Secured
Parties, in any Collateral), provided that, any new location shall be in the
continental U.S. Such Grantor shall not change its fiscal year which currently
ends on the Sunday closest to December 31.

 

4.16.          Changes to Representations, Exhibits. Concurrently with the
delivery of any annual financial statements delivered pursuant to Section
5.01(a) of the Credit Agreement and at any time and from time to time at the
Administrative Agent's request during the existence and during the continuance
of an Event of Default, to the extent that any information disclosed on any
Exhibit to this Security Agreement changed during the Borrower’s most recent
fiscal year covered by such financial statements, each such Grantor shall
deliver to the Administrative Agent an Exhibit Restatement with respect to the
affected Exhibits (which Exhibit Restatement shall restate (and not supplement)
each such Exhibit in its entirety); provided, the delivery of any updated
Exhibit shall (a) not be deemed a waiver or termination of any (i) obligation of
any Grantor under any Loan Document, or (ii) representation or warranty of any
Grantor with respect to an Exhibit during the period such Exhibit was effective,
and (b) be effective on the Exhibit Effective Date of such updated Exhibit. Each
Grantor shall promptly notify the Administrative Agent of any change in any
representation herein and any information on any Exhibit hereto if such change
could reasonably be expected to have a Material Adverse Effect. Each
representation and warranty made as of a particular Exhibit Effective Date, or
as of any date thereafter until the next Exhibit Effective Date, shall be deemed
made as of such Exhibit Effective Date until the Exhibit Effective Date of the
next effective succeeding restated Exhibit. Notwithstanding the restatement of
an Exhibit pursuant to this Section 4.16, each restated Exhibit shall remain a
part of this Security Agreement and effective as to the period provided in this
Section 4.16. Each Grantor hereby (a) irrevocably authorizes the Borrower to
restate any Exhibit to this Security Agreement (including any Exhibit that may
contain information as to such authorizing Grantor) without the joinder or
consent of or notice to such authorizing Grantor, (b) irrevocably authorizes the
Administrative Agent to attach each restated Exhibit to this Security Agreement,
and (c) ratifies and affirms each of its obligations pursuant to this Agreement,
as it may be amended from time to time by the restatement of any Exhibit
(notwithstanding if such authorizing Grantor’s copy of this Security Agreement
does not have attached to it all Exhibits). Each Grantor shall, if requested by
the Administrative Agent, join as a party to any Exhibit Restatement.

 

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES

 

5.1.             Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

 



SECURITY AGREEMENT – Page 20

 

 

(a)                Any representation or warranty made by or on behalf of any
Grantor under or in connection with this Security Agreement shall be materially
false as of the date on which made.

 

(b)                Any Grantor shall fail to observe or perform any of the terms
or provisions of Article IV.

 

(c)                Any Grantor shall fail to observe or perform any of the terms
or provisions of this Security Agreement (other than a breach which constitutes
an Event of Default under any other Section of this Article V), and such failure
shall continue unremedied for a period of ten (10) days after the earlier of
knowledge of such breach or notice thereof from the Administrative Agent.

 

(d)                The occurrence of any "Event of Default" under, and as
defined in, the Credit Agreement.

 

(e)                Any Equity Interest which is included within the Collateral
shall at any time constitute a Security or the issuer of any such Equity
Interest shall take any action to have such interests treated as a Security
unless (i) all certificates or other documents constituting such Security have
been delivered to the Administrative Agent and such Security is properly defined
as such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise, or (ii) the Administrative
Agent has entered into a Securities Account Control Agreement with the issuer of
such Security or with a securities intermediary relating to such Security and
such Security is defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise;
provided, however, that it is hereby acknowledged and agreed that no Securities
Account Control Agreement will be required to be executed with respect to any
such Securities Account.

 

5.2.             Remedies.

 

(a)                Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may exercise any or all of the following
rights and remedies:

 

(i)                 those rights and remedies provided in this Security
Agreement, the Credit Agreement, or any other Loan Document; provided that, this
Section 5.2(a) shall not be understood to limit any rights or remedies available
to the Administrative Agent and the other Secured Parties prior to an Event of
Default;

 

(ii)               those rights and remedies available to a secured party under
the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

(iii)             give notice of sole control or any other instruction under any
Deposit Account Control Agreement, Securities Account Control Agreement,
Commodity Account Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral; it being acknowledged that no Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement is
or has been required to be executed and delivered hereunder or under the Credit
Agreement;

 



SECURITY AGREEMENT – Page 21

 

 

(iv)              without notice (except as specifically provided in Section 8.1
or elsewhere herein and except as may be required under the UCC or other
applicable law), demand or advertisement of any kind to any Grantor or any other
Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

 

(v)                concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.

 

(b)                The Administrative Agent, on behalf of the Secured Parties,
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(c)                The Administrative Agent shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of the Administrative Agent and the
other Secured Parties, the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption each Grantor hereby
expressly releases.

 

(d)                Until the Administrative Agent is able to effect a sale,
lease, or other disposition of Collateral, the Administrative Agent shall have
the right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by the Administrative Agent. The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Administrative Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.

 

(e)                If, after the Credit Agreement has terminated by its terms
and all of the Obligations have been Paid in Full, there remain Swap Agreement
Obligations outstanding, the Required Lenders may exercise the remedies provided
in this Section 5.2 upon the occurrence of any event which would allow or
require the termination or acceleration of any Swap Agreement Obligations
pursuant to the terms of the Swap Agreement.

 

(f)                 Notwithstanding the foregoing, neither the Administrative
Agent nor any other Secured Party shall be required to (i) make any demand upon,
or pursue or exhaust any of its rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of its rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

 



SECURITY AGREEMENT – Page 22

 

 

(g)                Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

 

(h)                To the extent not prohibited by applicable law, each Grantor
hereby agrees that any provision of any of the certificate or articles of
incorporation, certificate of formation or organization, or certificate of
limited partnership of any issuer of Pledged Collateral, the bylaws, limited
liability company agreement or partnership agreement of such issuer, any
designation of rights or similar agreement with respect to any Equity Interest
of such issuer, any voting or similar equityholder agreement with respect to
such issuer or any other organization or governance document with respect to
such issuer, or any applicable law that in any manner restricts, prohibits or
provides conditions to (i) the grant of a Lien on any Security or Equity
Interest of or any other interest in such issuer, (ii) any transfer of any
Security or Equity Interest of or any other interest in such issuer, (iii) any
change in management or control of such issuer, or (iv) any other exercise of
any rights of the Administrative Agent pursuant to this Security Agreement, any
other Loan Document or law shall not apply to (A) the grant of any Lien
hereunder, (B) the execution, delivery and performance of this Security
Agreement by such Grantor, (C) the foreclosure or other realization upon any
interest in any Collateral, or (D) the admission of the Administrative Agent or
its assignee or any other holder of any Collateral as an equityholder of such
issuer and the exercise of all rights of an equityholder of such issuer.
Furthermore, each Grantor agrees that it will not permit any amendment to or
restatement of any of the certificate or articles of incorporation, certificate
of formation or organization, or certificate of limited partnership of any
issuer of Collateral, the bylaws, limited liability company agreement or
partnership agreement of such issuer, any designation of rights or similar
agreement with respect to any Equity Interest of such issuer, any voting or
similar equityholder agreement with respect to such issuer, any other
organization or governance document with respect to such issuer in any manner to
adversely affect the Administrative Agent’s ability to foreclose or otherwise
realize on any Collateral or which conflicts with the provisions of this Section
without the prior written consent of the Administrative Agent.

 

5.3.             Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will:

 

(a)                assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;

 



SECURITY AGREEMENT – Page 23

 

 

(b)                permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter, occupy and use any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral or
the books and records relating thereto, or both, to remove all or any part of
the Collateral or the books and records relating thereto, or both, and to
conduct sales of the Collateral, without any obligation to pay the Grantor for
such use and occupancy;

 

(c)                prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the
Administrative Agent may request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;

 

(d)                take, or cause an issuer of Pledged Collateral to take, any
and all actions necessary to register or qualify the Pledged Collateral to
enable the Administrative Agent to consummate a public sale or other disposition
of the Pledged Collateral; and

 

(e)                at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.

 

5.4.             Grant of Intellectual Property License. For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral), each
Grantor hereby (a) grants to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, an irrevocable, nonexclusive
worldwide license (exercisable without payment of royalty or other compensation
to any Grantor), including in such license the right to use, license, sublicense
or practice any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer Software and programs used for the compilation or printout
thereof and (b) irrevocably agrees that the Administrative Agent may sell any of
such Grantor’s Inventory directly to any person, including without limitation
persons who have previously purchased the Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may (but shall have no obligation to) finish any work in process and affix
any Trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein. Each licenses, sub-license, or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure or waiver of an Event of Default.

 



SECURITY AGREEMENT – Page 24

 

 

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.             Account Verification. The Administrative Agent may at any time
after the occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

6.2.             Authorization for Administrative Agent to Take Certain Action.

 

(a)                Each Grantor irrevocably authorizes the Administrative Agent
at any time and from time to time in the sole discretion of the Administrative
Agent and appoints the Administrative Agent as its attorney-in-fact (i) to
endorse and collect any cash constituting Collateral or proceeds of the
Collateral, (ii) to file any financing statement with respect to the Collateral
and to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iii) in the case of any
Intellectual Property owned by or licensed to a Grantor, execute, deliver and
have recorded any document that the Administrative Agent may request to
evidence, effect, publicize or record the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens
that are permitted under Section 6.02 of the Credit Agreement), (vi) to contact
Account Debtors for any reason, (vii) to demand payment or enforce payment of
the Receivables in the name of the Administrative Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (viii) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(ix) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (x) to settle, adjust,
compromise, extend or renew the Receivables, (xi) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor or any issuer of Pledged Collateral
of such Grantor, (xiii) to prepare, file and sign such Grantor’s name on any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xiv) to change the address for delivery of
mail addressed to such Grantor to such address as the Administrative Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (xv) to do all other acts and things necessary to carry out this
Security Agreement; and such Grantor agrees to reimburse the Administrative
Agent on demand for any payment made or any expense incurred by the
Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.

 



SECURITY AGREEMENT – Page 25

 

 

(b)                All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and Secured Parties, under this Section 6.2 are solely
to protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent agrees that, except for the
powers granted in Section 6.2(a)(i)-(v) and Section 6.2(a)(xv), it shall not
exercise any power or authority granted to it unless an Event of Default has
occurred and is continuing.

 

6.3.             Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) OF SUCH GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS AND
OTHER HOLDERS OF EQUITY INTERESTS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
OTHER HOLDERS OR EQUITY INTERESTS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL
BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING
ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT.

 

6.4.             Nature of Appointment; Limitation of Duty. EACH APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY (INCLUDING EACH SEPARATE POWER) AND
ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NONE OF
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER SECURED PARTY, ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE VII
GENERAL PROVISIONS

 

7.1.             Waivers. Except as may be required under the UCC or other
applicable law, each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under the UCC or other applicable law, any notice made shall be deemed
reasonable if sent to Grantors, addressed as set forth in Article IX, at least
ten days prior to (i) the date of any such public sale or (ii) the time after
which any such private sale or other disposition may be made. To the maximum
extent permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 



SECURITY AGREEMENT – Page 26

 

 

7.2.             Limitation on Administrative Agent’s and Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto except as may be required under the UCC or
other applicable law. To the extent that applicable law imposes duties on the
Administrative Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

 



SECURITY AGREEMENT – Page 27

 

 

7.3.             Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

7.4.             Secured Party Performance of Grantor Obligations. Without
having any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 7.4. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

 

7.5.             Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 5.3, or 7.7 will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the other
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 7.5 shall be
specifically enforceable against the Grantors.

 

7.6.             Dispositions Not Authorized. No Grantor is authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.

 

7.7.             No Waiver; Amendments; Cumulative Remedies. No failure or delay
by the Administrative Agent or any other Secured Party in exercising any right
or power under this Security Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
other Secured Parties hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Security Agreement or consent to any departure by the Grantor therefrom
shall in any event be effective unless in writing signed by the Administrative
Agent with the concurrence or at the direction of the Lenders required under
Section 9.02 of the Credit Agreement and then only to the extent in such writing
specifically set forth.

 



SECURITY AGREEMENT – Page 28

 

 

7.8.             Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

 

7.9.             Reinstatement. This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a "voidable preference," "fraudulent conveyance," or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

7.10.          Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

 

7.11.          Survival of Representations. All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

7.12.          Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees) paid or incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and, to the extent provided in the
Credit Agreement in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

 



SECURITY AGREEMENT – Page 29

 

 

7.13.          Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

7.14.          Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until all of the Secured Obligations have been Paid in
Full.

 

7.15.          Entire Agreement. This Security Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantors and
the Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.

 

7.16.          CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

7.17.          CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

7.18.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



SECURITY AGREEMENT – Page 30

 

 

7.19.          Indemnity. Each Grantor hereby agrees to indemnify the
Administrative Agent and the other Secured Parties, and their respective
successors, assigns, agents and employees, from and against any and all
liabilities, damages, penalties, suits, fees, costs, and expenses of any kind
and nature (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent or any Secured
Party is a party thereto) imposed on, incurred by or asserted against the
Administrative Agent or the other Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the other Secured Parties or any Grantor, and any claim for Patent, Trademark or
Copyright infringement).

 

7.20.          Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Security Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

7.21.          Lien Absolute. All rights of the Administrative Agent hereunder,
and all obligations of the Grantors hereunder, shall be absolute and
unconditional irrespective of:

 

(a)                any lack of validity or enforceability of the Credit
Agreement, any other Loan Document or any other agreement or instrument
governing or evidencing any Secured Obligations;

 

(b)                any change in the time, manner or place of payment of, or in
any other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument
governing or evidencing any Secured Obligations;

 

(c)                any exchange, release or non-perfection of any Collateral, or
any release or amendment or waiver of or consent to departure from any guaranty,
for all or any of the Secured Obligations;

 

(d)                the insolvency of any Person; or

 

(e)                any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Grantor.

 

7.22.          Release. Each Grantor consents and agrees that the Administrative
Agent may at any time, or from time to time, in its discretion:

 

(a)                renew, extend or change the time of payment, and/or the
manner, place or terms of payment of all or any part of the Secured Obligations;
and

 



SECURITY AGREEMENT – Page 31

 

 

(b)                exchange, release and/or surrender all or any of the
Collateral (including the Pledged Collateral), or any part thereof, by
whomsoever deposited, which is now or may hereafter be held by the
Administrative Agent in connection with all or any of the Secured Obligations;
all in such manner and upon such terms as the Administrative Agent may deem
proper, and without notice to or further assent from any Grantor, it being
hereby agreed that each Grantor shall be and remain bound upon this Security
Agreement, irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Secured
Obligations may, at any time, exceed the aggregate principal amount thereof set
forth in the Credit Agreement, or any other agreement governing any Secured
Obligations.

 

ARTICLE VIII
NOTICES

 

8.1.             Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent in accordance with Section 9.01 of
the Credit Agreement, provided that notices to the Grantor shall be sent to the
Grantor at its mailing address set forth in Exhibit A hereto.

 

8.2.             Change in Address for Notices. Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

 

ARTICLE IX
THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

 

[Signature Page Follows]

 



SECURITY AGREEMENT – Page 32

 



 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

 

GRANTORS:

 

FIESTA RESTAURANT GROUP, INC.,
a Delaware corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CABANA BEVERAGES, INC.,
a Texas corporation

By: /s/ Caleb Wood
Name: Caleb Wood
Title: Vice President, Associate Counsel & Secretary

 

 

 

CABANA BEVCO LLC,
a Texas limited liability company

By: /s/ Caleb Wood
Name: Caleb Wood
Title: Manager

 

 

 

CABANA GRILL, INC.,
a Delaware corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 



SECURITY AGREEMENT– Signature Page

 

 

 

 

POLLO TROPICAL MANAGEMENT, LLC,
a Texas limited liability company

By: /s/ Caleb Wood
Name: Caleb Wood
Title: Manager

 

 

 

POLLO TROPICAL BEVERAGES, LLC,
a Texas limited liability company

By: /s/ Caleb Wood
Name: Caleb Wood
Title: Manager

 

 

 

POLLO FRANCHISE, INC.,
a Florida corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

POLLO OPERATIONS, INC.,
a Florida corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

TACO CABANA, INC.,
a Delaware corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 



SECURITY AGREEMENT – Signature Page

 

 

 

 

TP ACQUISITION CORP.,
a Texas corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

TC BEVCO LLC,
a Texas limited liability company

By: /s/ Caleb Wood
Name: Caleb Wood
Title: Manager

 

 

 

T.C. MANAGEMENT, INC.,
a Delaware corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasuer

 

 

 

TPAQ HOLDING CORPORATION,
a Delaware corporation

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 



SECURITY AGREEMENT – Signature Page

 

 

 

TEXAS TACO CABANA, L.P.,
a Texas limited partnership

By: T.C. Management, Inc.,
its general partner

By: /s/ Lynn Schweinfurth
Name: Lynn Schweinfurth
Title: Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 



SECURITY AGREEMENT – Signature Page

 

 

  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By: /s/ Heather E. Aguilar
Name: Heather E. Aguilar
Title: Vice President



 

 

SECURITY AGREEMENT – Signature Page

 



  

